DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/25/2022 has been entered. Applicant’s Arguments/Remarks made with the amendment filed 05/25/2022 have been fully considered and found not persuasive. Therefore, the rejections under 35 USC § 103 previously set forth in the Non-Final Office Action mailed 03/29/2022 are hereby reinstated.
Claims status
Claims 7 – 14, 16 – 21 and 23 remain pending in the application.
Claims 1 – 6, 15 and 22 are cancelled.
See the response to arguments section for a discussion of Applicant’s arguments.

Information Disclosure Statement
The examiner thanks the Applicant for re-submitting a new copy of the 02/19/2020 IDS. Applicant states at Remarks, p. 6, that the links directed to the websites referenced in the 02/19/2020 IDS were verified and confirmed to be working.  
However, the Examiner notes that the references were verified by cutting the provided URLs directly from the IDS and then pasted in a web browser, as indicated by the Applicant (Remarks, p. 6), specifically: 	http://www.automacad.com/Concretelndustry/WetCast-5/Demolding-44/
https://www.youtube.com/watch?v=6_-BVA57Qnl, and 	https://www.youtube.com/watch?v=ErdYOcVhhk&t=328s.
Unfortunately, the URLs are no longer accessible and returned either a “HTTP Error 404.0 - Not Found” message, or a “ This video isn't available anymore”. Therefore, the references are not considered by the examiner.

    PNG
    media_image1.png
    1326
    991
    media_image1.png
    Greyscale

Specification
The objection to the disclosure previously set forth in the Non-Final Office Action mailed 03/29/2022 have been overcome by Applicant’s amendments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the recitation of intended use of the claimed apparatus in the preamble of the claims. The Applicant is reminded that, as per MPEP § 2111.02:
Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.

Regarding the recitation of intended use of the claimed apparatus. Applicant is respectfully reminded that, as per MPEP 2114(II):	
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, e.g., claim 7 recites – inter alia – “at least one mold-bending member that is mounted to the table so as to be movable towards and away a mold-contacting position that forces an edge portion of the at least one flexible mold to move away from the surface.” This is a "recitation with respect to the manner in which a claimed apparatus is intended to be employed,” which does not differentiate the claimed apparatus from a prior art apparatus. The Examiner will consider the substance of the claims as a whole; however, as indicated above, such limitations of intended use of the claimed apparatus, although considered, will be non-substantial to the patentability of the claims if an apparatus of the prior art teaches all the structural limitations of the claim.
Moreover, Applicant is respectfully reminded that, as per MPEP 2115:
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
	In this case, the recitations of the intended use of the apparatus reciting, e.g., claim 7, “an edge portion of the at least one flexible mold,” the at least one flexible mold constitutes “the material or article worked upon: by the apparatus bien claim. As such, the recitations of the material or article worked upon by the apparatus would be fully considered, however, only those recitations that impart structure to the claimed apparatus are given patentable weight, as per MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 – 8, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Plourde et al. (US PGPub. No. 2007/0228613 A1, cited on IDS; Plourde).
Regarding claim 7. Plourde discloses a system (“unmolding station,” 300) for cracking at least one flexible mold of dried wet-cast concrete products [0002], the system comprising: 
a table (see FIG. 7, unmolding system 304 comprises – inter alia – two pairs of legs, transversal parallel shafts, conveying surfaces 206 and 208, stop mechanism 312, and mold-bending members 314), the table defining a surface (e.g., under the BRI, analogous to Plourde’s “solid bottom plate or rack” 16; [0052] and FIG. 7), capable of receiving the at least one flexible mold (“inner mold,” 18; [0052]) thereon – see Plourde at [0060] and FIG. 7; and 
at least one mold-bending member (“hydraulically activated protrusions,” 314) that is mounted to the table (see FIG. 7), so as to be movable towards and away a mold-contacting position (see Plourde at [0060]), said mold-bending member is capable of forcing an edge portion of the at least one flexible mold to move away from the surface.

However, Plourde’s surface at the table of unmolding system 304 (solid bottom plate or rack 16 – construed under the BRI as analogous to the claimed “table defining a surface for receiving the at least one flexible mold thereon”), travels with the flexible mold along the process stations, as being part of the mold system 14.

Nonetheless, Plourde discloses that it is possible to arrange a flexible mold (1002), having its laterals edges wider than the table-defined surface (e.g., rigid plate 1006; [0108]), on the conveying and demolding system (1000) so as to have the flexible mold openings with the molded products therein facing down to the conveyor band/table defining a surface (1022), wherein a mold-bending member (elements 1024, 1026) is mounted to the table 1022  – see Plourde at, e.g., FIG. 34, and [0108-0112].  Therefore, Plourde’s mold system 14 could also be used on a case wherein a conveyor system having a table defining a fixed surface for receiving at least one flexible mold.

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed application, to modify Plourde’s mold-cracking conveyor system with a fixed table defining a surface for receiving the at least one flexible mold thereon, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP 2144.04 (V) (B):
The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965).
One would have been motivated to modify Plourde’s mold-cracking conveyor system with a fixed table defining a surface in order to, e.g., provide the molding system 14 of Plourde as a lighter and less complex mold system comprising less parts (just Plourde’s upper resilient mold 18), hence reducing moving parts and possibly simplifying the design requirements (e.g. sturdiness, operating-energy consumption) of the conveyor system.

Regarding claim 8. Plourde discloses the system as recited in claim 7, wherein the at least one mold-bending member (314) includes a plurality of mold-bending members (e.g., see Plourde at [0060]).

Regarding claim 18. Plourde discloses the system as recited in claim 7, wherein the at least one mold-bending member (314) is mounted to the table under the surface thereof (see Plourde’s FIG. 7); the table including at least one opening (22), each registered with a corresponding one of the at least one mold-bending member (314); the at least one mold-bending member extending at least partially out of the at least one opening when the at least one mold-bending member is in the mold-contacting position (see Plourde at [0060] and FIG. 7).

Regarding claim 23. Plourde discloses a system (300) for cracking at least one flexible mold of dried wet-cast concrete products, the system comprising: 
a table (see FIG. 7, unmolding system 304 comprises – inter alia – two pairs of legs, transversal parallel shafts, conveying surfaces 206 and 208, stop mechanism 312, and mold-bending members 314), defining a surface (16) for receiving the at least one flexible mold thereon (see FIG. 7); 
at least one mold-bending member (“hydraulically activated protrusions,” 314)  that is mounted to the table under the surface (see FIG. 7), so as to be movable towards and away a mold-contacting position (see Plourde at [0060]), capable of applying force to an edge portion of the at least one flexible mold (18) to move away from the surface [0060]; 
the table including at least one opening (22), each registered with a corresponding one of the at least one mold-bending member (314; see FIG. 7 and [0060]); 
the at least one mold-bending member extending at least partially out of the at least one opening when the at least one mold-bending member is in the mold- contacting position (see FIG. 7 and [0060]); and 
at least one mold-support member (“hydraulically activated protrusions,” 314) mounted to the table for movement between a first position away the surface and a second position adjacent the surface that maintains onto the surface a portion of the at least one flexible mold that is adjacent the edge portion when the at least one mold-bending member is in the mold-contacting position (see Plourde at [0060] and FIG. 7).
However, Plourde’s surface at the table of unmolding system 304 (solid bottom plate or rack 16 – construed under the BRI as analogous to the claimed “table defining a surface for receiving the at least one flexible mold thereon”), travels with the flexible mold along the process stations, as being part of the mold system 14.

As discussed in claim 7 above, it would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed application, to modify Plourde’s mold-cracking conveyor system with a fixed table defining a surface for receiving the at least one flexible mold thereon, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP 2144.04 (V) (B):
The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965).
One would have been motivated to modify Plourde’s mold-cracking conveyor system with a fixed table defining a surface in order to, e.g., provide the molding system 14 of Plourde as a lighter and less complex mold system comprising less parts (just Plourde’s upper resilient mold 18), hence reducing moving parts and possibly simplifying the design requirements (e.g. sturdiness, operating-energy consumption) of the conveyor system.

Claims 9 – 14, 16 – 17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Plourde, as applied to claim 7, and further in view of CORREIA (US PGPub. No. 2012/0181719 A1; Correia).
Regarding claim 9. Plourde discloses the system as recited in claim 7, further comprising at least one mold-support member (“retaining device,” not shown, see [0060]) for preventing a portion of the at least one flexible mold (18) that is adjacent the edge portion to move in a same direction than the edge portion – see Plourde at [0060].

However, Plourde’s mold-support member is connected to a carriage 308, instead of the table – see Plourde at [0060] and FIG. 8 & 9.

In the same field of endeavor of apparatus and mold assembly for molding and demolding cast/molded products, Correia discloses a rear holding member (50) (rollers 52 mounted to a shaft; [0045]), mounted to a table (conveyor assembly 26), wherein the holding member 50 engages the rear side 56 of a mold 10 “so as to add pressure onto the mold holding it in place against the conveyor assembly 26.” 
Correia discloses that the holding member 50, by been positioned behind the leading flange portion of the mold 10, providing for the portion 58 of the mold 10 in front of the rollers 52 to curve upwardly about the rollers 52 as it is lifted by the clamp 38 (analogous to the claimed “mold-bending member”), and providing for the portion 60 of the mold 10 behind the rollers to not be moved upwardly “thus allowing for the mold 10 to be pulled away and disengaged from the hardened [sic] "cementitous" material 13.” [0045]

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Plourde’s system with at least one mold-support member mounted to the table for preventing a portion of the at least one flexible mold that is adjacent the edge portion to move in a same direction than the edge portion., as taught by Correia.
One of ordinary skill would have been motivated to modify Plourde device with the mold-support member of Correia, since Correia teaches that by providing a holding member 50 positioned behind the leading flange portion of the mold 10, providing for the portion 58 of the mold 10 in front of the rollers 52 to curve upwardly about the rollers 52 as it is lifted by the clamp 38 (analogous to the claimed “mold-bending member”), and providing for the portion 60 of the mold 10 behind the rollers to not be moved upwardly “thus allowing for the mold 10 to be pulled away and disengaged from the hardened [sic] “cementitous” material 13.” [0045].

Regarding claim 10. Plourde/Correia discloses the system as recited in claim 9, wherein the at least one mold-support member includes a plurality of mold-support members (e.g., see Fig. 7A & 7B, elements 118 and 212).

Regarding claim 11. Plourde/Correia discloses the system as recited in claim 9, wherein each pair of at least one mold-support and mold-bending members is secured to the table via a mounting assembly (see Fig. 6 and [0045]).

Regarding claim 12. Plourde/Correia discloses the system as recited in claim 9, wherein the at least one one-mold support member includes a rod for contacting onto the portion of the at least one flexible mold that is adjacent the edge portion when the at least one mold bending member is in the mold-contacting position – see Correia’s Fig. 6, and [0045] “holding member 50 in the form of rollers 52 mounted to a shaft” (under the BRI, Correia’s shaft is analogous to the claimed “rod”).

Regarding claim 13. Plourde/Correia discloses the system as recited in claim 12, wherein the rod is mounted to the table so as to be oriented along an axis that is parallel to the edge portion of the at least one flexible mold – see Correia’s Figs. 5 & 6.

Regarding claim 14. Plourde/Correia discloses the system as recited in claim 9, wherein the at least one mold-support member is mounted to the table so as to be movable towards and away the surface – see Correia’s Figs. 5 & 6, and [0045].

Regarding claim 16. Plourde/Correia discloses the system as recited in claim 14, except for, wherein both of the at least one mold-bending and mold-support members are operatively actuated by a same cylinder that is mounted therebetween.
Regarding the recitation, “the at least one mold-bending and mold-support members are operatively actuated by a same cylinder.” Applicant is respectfully reminded that, as per See MPEP 2114(II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

However, it is within the skill set of those of ordinary skill in the art, to use of a one piece construction (e.g., operating the mold-bending member and the mold-support members by the same actuator device), instead of the structure disclosed in the prior art.
In this case, since both Plourde and Correia devices require their demolding devices to have the mold-support member hold the flexible mold, at same time the mold-bending member dislodge a part of the flexible mold from the molded products, so that the mold stays in place so that the molded products can be expelled from the mold, e.g. see Correia at [0045], and Correia’s cylinder actuators are mounted to the table (see Correia’s Fig. 5, wherein a cylinder actuator is mounted to the table and at the other end to the mold-support member50).

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Plourde/Correia’s demolding device, so that  both of the at least one mold-bending and mold-support members are operatively actuated by a same cylinder that is mounted therebetween, since it has been held to be within the general skill of one working in the art to make plural parts unitary or integral. See MPEP 2144.04 (V) (B).
One of ordinary skill in the art would have been motivated to modify the device of Plourde/Correia so that the at least one mold-bending and mold-support members are operatively actuated by a same cylinder, by known methods, and the results of the modification would have yielded predictable results, for the purpose of, e.g., simplifying the design of the demolding device by reducing the required amount of actuating devices, hence reducing manufacturing costs as well as a possible reduction in power consumption required by the demolding device.
 
Regarding claim 17. Plourde/Correia discloses the system as recited in claim 9, further comprising a mechanical stop (e.g., Plourde’s “stop” 312), on the at least one mold-support member to limit movements thereof (see Plourde at [0060]).

Regarding claim 19. Plourde/Correia discloses the system as recited in claim 7, except for, wherein the at least one mold-bending member includes a blade.
	However, Correia discloses at [0043], that the demolding station 28 comprises a clamping device 36 mounted to a movable member or arm 40 and comprises top and bottom clamping elements 42 and 44, the bottom clamping element 44 being “thin enough” (analogous to the claimed “at least one mold-bending member includes a blade”) to fit within the space between the leading portion 15 and the conveyor device 32, so that as the mold 10 is moved from the upstream conveyor device 30 to the downstream conveyor device 32, a space is provided between the leading portion 15 of the flange shaped perimeter 14. Correia discloses that concurrently, the top clamping element engages the leading portion 15 at the top side thereof and the leading portion 15 is gripped by the clamp 38, then the movable arm 40 moves the clamp 38 and the gripped portion 15 upwardly away from the conveyor assembly 26 (Correia at  [0044]).
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Plourde/Correia’s system with at least one mold-bending member including a blade, such as Correia’s clamping device 36 comprising bottom clamping element 44 (analogous to the claimed “blade”) to fit within the space between the leading portion 15 and the conveyor device 32, so that as the mold 10 is moved from the upstream conveyor device 30 to the downstream conveyor device 32, a space is provided between the leading portion 15 of the flange shaped perimeter 14, as taught by Correia. 
One of ordinary skill would have been motivated to modify Plourde/Correia’s system by adding the clamping device of Correia for the purpose of e.g.,  allow the top clamping device to engage, so that, the movable arm 40 moves the clamp 38 and the gripped portion 15 upwardly away from the conveyor assembly 26 (Correia at  [0044]).

Regarding claim 20. Plourde/Correia discloses the system as recited in claim 7, further comprising a conveyor; the table being part of the conveyor (e.g., see Correia’s Fig. 5).

Regarding claim 21. Plourde/Correia discloses the system as recited in claim 20, comprising a conveyor (e.g., Plourde’s 206 and 208, and Correia’s 26), except for disclosing the conveyor being “a pusher-bar type” conveyor.
However, Correia at [0042] discloses that the conveyor assemblies on which the mold 10 is positioned thereon face down, and comprises rollers 34, which maintain the mold 10 in position on the conveyor the conveyor device as it is being conveyed to the demolding station, this is analogous to the operating function, and achieves the same end, of the claimed “pusher-bar” type conveyor. That is, conveying the flexible mold with the molded products therein to the demolding device, hence, said components (conveying devices) and their functions were known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to have substituted one known element (in this case, the conveyor device of Plourde/Correia) for another (e.g., a “pusher-type” conveyor), without changes in their respective function, and the results of the substitution would have been predictable – in this case, the substitution does not change the intended outcome of the conveying device, since both device are operated to transport a flexible mold to a demolding station. See MPEP 2143:
 A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that “Plourde is not concerned with cracking flexible molds. Also, the claimed system is not concerned with demolding, but with cracking, which is a step performed prior to demolding,” (Remarks p. 7, ¶4), therefore, Plourde is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, both, Plourde and the instant application concerns concrete molded product manufacturing, such as systems for producing cementitious products, said system comprising at least one mold for receiving cementitious material therein; a molding and an unmolding subsystem comprising: a pouring station for pouring the cementitious material into said mold; and a demolding station for removing formed cementitious products after curing thereof from said mold; and a movement imparting system for imparting a translational movement between said mold and said molding and an unmolding subsystem (Plourde at [0007]).
 Plourde at [0052] discloses – inter alia – “In particular, the mold 14 is comprised of a solid bottom plate or rack 16 that may be manufactured of a solid metal or steel (analogous to the claimed “table defining a surface for receiving the at least one flexible mold thereon”) and an upper resilient mold 18 that may be manufactured of a resilient rubber of plastic material (analogous to the claimed “at least one flexible mold”) defining a number of mold compartments 20 therein for the molding of the products 12. 
	Moreover, Plourde disclosure reads on the limitation “cracking flexible molds.” Plourde at [0008] discloses – inter alia – “a dislodging system comprising moveable protrusions for engaging said top resilient portion through said bottom portion openings thereby dislodging (analogous to “cracking”) said cementitious products.” Therefore, it is reasonably expected that during the “dislodging” of the molded products, the vacuum between the flexible mold and the solidified molded product is removed. As stated by the Applicant, “As stated in paragraph 0012 of the subject application: 
[0012] The action of removing the vacuum on a flexible mold having dried wet-cast concrete products therein will be referred to in the description and in the claims as 
'cracking'.  
Consequently, Applicant argument is found not persuasive.

In response to applicant's argument that “The "hydraulic activated protrusions" 314, which are the elements identified by the Office Action as being "at least one mold-bending member" have no direct effect on the mold 18. They are not provided or being capable of being movable towards and away mold-contacting position. As can be seen in Figure 4 of Plourde, which shows the mold 18 in relation to the holes 22, it is clear that the protrusions 314, which are reciprocable within said holes 22, are positioned to contact the molded products 12 and not the mold 18;” Remarks, p. 8, ¶1-3, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Plourde does discloses the hydraulic activated protrusions 314 as being provided or being capable of being movable towards and away mold-contacting position. See Plourde at [0060], “A set of six hydraulically activated protrusions in the form of push-cylinders 314 are then activated to upwardly project, as shown by arrows F, through the holes 22 of the mold's bottom rack 16 and apply an upward pressure therethrough on a bottom surface 17 of the inner mold 18 (see FIG. 4), namely below each compartment 20 thereof.” Therefore, the prior art structure of Plourde is capable of performing the intended use.
Consequently, Applicant argument is found not persuasive.

In response to applicant's argument that “Regarding the system disclosed by Plourde in Figures 33 and 34, which concerns demolding a flexible mold, there are no means provided to crack the mold 1002 prior to its demolding,” Remarks, p. 8 ¶4, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Plourde’s hydraulic activated protrusions 314 are the means capable of cracking the mold prior to its demolding during operation. See Plourde at [0060], “A set of six hydraulically activated protrusions in the form of push-cylinders 314 are then activated to upwardly project, as shown by arrows F, through the holes 22 of the mold's bottom rack 16 and apply an upward pressure therethrough on a bottom surface 17 of the inner mold 18 (see FIG. 4), namely below each compartment 20 thereof.” Therefore, the prior art structure of Plourde is capable of performing the intended use.
Consequently, Applicant argument is found not persuasive.

In response to applicant's argument that “Plourde does not teach or suggest the following combination: i) a system for cracking at least one flexible mold of dried wet-cast concrete products; ii) a table defining a surface for receiving the at least one flexible mold thereon; and iii) at least one mold-bending member that is mounted to the table so as to be movable towards and away a mold-contacting position that forces an edge portion of the at least one flexible mold to move away from the surface,” Remarks, p. 9, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, as indicated above, Plourde does indeed discloses a system capable of cracking at least one flexible mold, see Plourde at [0060]. Plourde does discloses a table defining a surface for receiving the at least one flexible mold thereon, see Plourde at [0052] discloses – inter alia – “In particular, the mold 14 is comprised of a solid bottom plate or rack 16 that may be manufactured of a solid metal or steel (analogous to the claimed “table defining a surface for receiving the at least one flexible mold thereon”) and an upper resilient mold 18 that may be manufactured of a resilient rubber of plastic material (analogous to the claimed “at least one flexible mold”) defining a number of mold compartments 20 therein for the molding of the products 12. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAVORELLI (US PGPub. 2018/0111289 A1); discloses systems for automatic release of cast concrete-made products from flexible molds having pre-mold-release apparatus in combination with the demolding station.
Smith et al. (US Pat. 5,783,135); discloses a demolding system, which demolds concrete products from polyurethane molds by means of a clamping bar in combination with a pressing roller.
Manthei (US Pat. 8,968,623 B2); discloses process and apparatus for demolding a palletizing concrete molded products.
Verhoff et al. (US Pat. 7,841,852 B2); discloses apparatus for demolding building products from flexible molds.
Van Cauwenbergh (US PGPub. 2008/0150196 A1); discloses a device for demolding concrete products.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T/
Examiner, Art Unit 1744

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712